Citation Nr: 1134129	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Parkinson's Disease.


REPRESENTATION

Veteran (Appellant) represented by:  Monte Phillips, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO denied service connection for Parkinson's Disease.  The Veteran appealed the RO's February 2007 rating action to the Board. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at the Chicago, Illinois RO.  A copy of the hearing transcript has been associated with the claims files.  At the hearing, the Veteran submitted additional evidence (internet articles) along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider the above-cited evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2010). 

The issues of entitlement to an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), and entitlement to automobile and adaptive equipment or adaptive equipment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO (note - when it is necessary to remand an appeal,those cases in which a Veteran is represented by an attorney are returned to the RO versus the Appeals Management Center in Washington, D.C.)  VA will notify the Veteran if further action is required.


REMAND

The Board finds that it must remand the claim on appeal to have the January 2007 VA examiner supplement his previous opinion as to the etiology of the Veteran's Parkinson's Disease and to obtain outstanding VA treatment records.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action, as described in the directives outlined in the indented paragraphs below.

Preliminarily, however, the Board finds it necessary to clarify the identity of the Veteran's attorney representative.  In December 2008, the Veteran had appointed Monte Phillips as his attorney for purposes of representing him in matters before the VA.  At his April 2011 Board hearing, however, Edward Thompson appeared in representation of the Veteran as his attorney.  Thus it is necessary to clarify the identity of the Veteran's attorney for purposes of his representation before VA.  

The Veteran claims service connection for Parkinson's Disease.  He contends that his Parkinson's Disease is the result of having been electrocuted by a 5,000 volt of electricity while serving aboard the "USS MULANEY" and/ or from having been exposed to the solvent trichloroithane (TCE) while serving as a sonar technician aboard various Navy ships.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2005, and Transcript (T.) at pages (pgs). 5-6, 15)).  He contends that on one occasion, he was cleaning the electrical cabinets with TCE and that he received blisters to his hands.  T. at page (pg.) 8)).

The Veteran's DD 214 reflects that he served in the United States Navy from March 1969 to February 1975.  His military occupational specialty was a radio mechanic.  His service treatment records (STRs) pertinently show that while the Veteran was stationed aboard the USS MULLANY DD 528 in mid-May 1971, he received an electrical burn to his right scapular area from a 5,000 volt of electricity.  

In January 2007, VA examined the Veteran to determine the etiology of his Parkinson's Disease.  After a review of the claims files, to include the above-cited STRs, the VA examiner concluded that the Veteran's Parkinson's Disease was less likely to be secondary to the in-service electrocution.  In reaching this conclusion, the VA examiner opined that the Veteran was diagnosed with Parkinson's Disease in the calendar year 2000, decades after the above-cited in-service electrocution incident.  In addition, the VA examiner reasoned that medical literature did not find electrocution to be one of the causes of Parkinson's Disease.  The examiner, however, did not provide an opinion as to whether the Veteran's Parkinson's Disease was etiologically related to the Veteran's handling of the solvent TCE while serving aboard various Navy ships during military service, as he has alleged.  

Thus, the Board finds that a remand to address whether the Veteran's Parkinson's Disease is the result of having handled TCE while serving as a sonar operator aboard Navy ships during military service is warranted.  It has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Finally, the Veteran maintains that he has continued to receive treatment for his Parkinson's Disease from the VA Medical Center (VAMC) in Marion, Illinois.  
The most recent records from the above-cited VAMC date to October 2006.  Recent treatment records must be requested and associated with the claim files.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the above-cited outstanding VA treatment records might contain evidence as to the etiology of the Veteran's Parkinson's Disease, they must be obtained on remand.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Clarify the identity of the Veteran's attorney representative.  In December 2008, the Veteran had appointed Monte Phillips as his attorney for purposes of representing him in matters before the VA.  At his April 2011 Board hearing, however, Edward Thompson appeared in representation of the Veteran.  If Edward Thompson is working under the auspices of the Law Firm of Monte Phillips, LLC, then documentation of that legal relationship should be obtained from the Law Firm of Monte Phillips, LLC.  If Attorney Edward Thompson is not working under the auspices of the Law Firm of Monte Phillips, LLC, and the Veteran wishes to change his attorney representation to Edward Thompson, then steps should be taken to allow the Veteran to appoint Edward Thompson as his attorney.  If Attorney Edward Thompson is not working under the auspices of the Law Firm of Monte Phillips, LLC, and the Veteran wishes Monte Phillips to remain as his attorney representative, the Veteran should be asked whether he would like another hearing with Monte Phillips appearing as his attorney respresentative.   

2.  Obtain and associate with the claims files copies of all records of treatment of the Veteran for his Parkinson's Disease from the VAMC in Marion, Illinois from October 2006 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims files.  The Veteran must also be provided with an opportunity to submit such reports. 

3.  Thereafter the RO must in accordance with 38 C.F.R. § 4.2, return the claims files to the reviewer who provided the January 2007 VA opinion (if this examiner is unavailable, the files should be provided to another examiner of suitable background and experience) to assist the Veteran with his claim of entitlement to service connection for Parkinson's Disease.  The following considerations will govern the review:
   
a. The claims files and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated.
   
b. After reviewing the claims files, the reviewer must provide a medical opinion that states whether the Veteran's Parkinson's Disease is the result of him having handled the solvent TCE while serving as a sonar technician aboard Navy ships during military service.  

4.  After the above has been completed, the RO should review the claims files and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the reviewer's report. If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action.

5.  Re- adjudicate the Veteran's claim of entitlement to service connection for Parkinson's Disease in light of all of the evidence of record.

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


